FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PAULINO MARTINEZ MAGADAN,                         No. 04-72326

               Petitioner,                        Agency No. A072-919-140

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Paulino Martinez Magadan, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Martinez Magadan’s contention that his

1990 conviction for carrying a loaded firearm was not a disqualifying offense

under 8 U.S.C. § 1229b(b)(1)(C) because he failed to raise it before the BIA and

thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review contentions

not raised before the agency).

      In light of our disposition, we need not address Martinez Magadan’s

remaining contentions.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    04-72326